Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (333-156391 and 333-159553) on Form S-3, and the Registration Statement (333-145717) on Form S-8 of Patrick Industries, Inc. of our report dated April 14, 2009, with respect to the consolidated financial statements for the years ended December 31, 2008 and 2007 included in this Annual Report (Form 10-K) of Patrick Industries, Inc. for the year ended December 31, 2009. /s/ Ernst & Young LLP Grand
